Citation Nr: 9910011	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-12 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Meniere's disease.




REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1943.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In August 1998, the Board denied service connection for 
Meniere's disease and, in addition, determined that a 
December 1947 rating discontinuation of compensation payments 
did not involve clear and unmistakable error (C&UE); the 
remaining issues then before the Board, i.e., entitlement to 
an increased rating for anxiety disorder and entitlement to a 
total rating based on unemployability due to service 
connected disability (TDIU), were remanded to the RO for 
additional development.  

Thereafter, the veteran filed an appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In 
conjunction with the appeal, the above-cited C&UE issue 
denied in the August 1998 Board decision was disposed of in a 
Stipulated Agreement dated in December 1998.  In response to 
a Joint Motion for Remand dated in December 1998, the Court 
vacated the August 1998 Board decision to the extent it 
denied service connection for Meniere's disease and remanded 
such issue for disposition consistent with the pertinent 
discussion in the Joint Motion, and dimissed the appeal 
relative the above-cited C&UE issue as well as the claims for 
an increased rating for anxiety disorder and for a TDIU.  
[redacted].

The appeal was subsequently returned to the Board. 

In correspondence dated in January 1999, the veteran's 
representative, on the veteran's behalf, asserted a repeat 
claim for a TDIU.  Such claim is, therefore, referred to the 
RO for adjudication.



FINDING OF FACT

Meniere's disease, initially shown subsequent to service, is 
not associable therewith.  


CONCLUSION OF LAW

Meniere's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, service connection may be granted for any 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.

Concerning his claim for service connection for Meniere's 
disease, the veteran contends that the episodes of dizziness 
he experienced in service must be seen as comprising the 
initial manifestations of Meniere's disease, notwithstanding 
that such condition was not assessed until subsequent to 
service.  His representative joins in his contentions and, in 
addition, requests that, in the appellate adjudication of the 
foregoing claim, the provisions of 38 U.S.C.A. § 1111 (West 
1991) as well as the "continuity of symptomatology" 
provisions of 38 C.F.R. § 3.303(b) (1998), be specifically 
considered.

Service medical records reflect that the veteran complained 
of experiencing episodes of dizziness on several occasions, 
to include when evaluated for psychiatric purposes on June 
16, 1943, at which time he indicated having experienced 
recent "attacks of dizziness".  On June 19, 1943, he 
indicated that he had been bothered by headaches for the 
preceding "8 years", and further related that he was then 
experiencing "dizzy spells" which began when his 
"headaches started".  When evaluated several days later, on 
June 23, 1943, the veteran related that he had been shot in 
the chest in 1931 and, in addition, that he had been 
hospitalized for "nerve exhaustion in 1935", thereafter 
experiencing symptoms including "attacks of dizziness" and 
precordial pain.

Subsequent to service, a November 1945 statement from G. A. 
Edwards, M.D., reflects that the veteran had experienced two 
episodes within the preceding three months of problems 
including dizziness and vomiting.  It was Dr. Edwards' 
impression that the veteran had Meniere's syndrome.  A 
February 1975 statement from John F. McHugh, M.D., reflects 
that the veteran had been in his care for approximately ten 
years for recurrent episodes of vertigo.  A July 1982 
statement from R. L. Ruggles, M.D., reflects that he had seen 
the veteran in 1975, at which time the veteran complained of 
experiencing problems including dizziness and nausea since 
1968; Dr. Ruggles suspected that the veteran had an acoustic 
neuroma.  

More recently, in an April 1997 statement from the veteran's 
wife, she states that when the veteran returned from 
"service, he would have severe attacks of" problems 
including vertigo, headache and vomiting.  In an April 1997 
submission from the veteran, he indicated that he recalled 
"having occasional mild headaches and dizziness as a child" 
in conjunction with his confinement to bed while recovering 
from an accidental gunshot wound to the chest.

In March 1998, the veteran was pertinently examined by VA.  
The examination report reflects that the VA examiner reviewed 
the veteran's file; he noted that the veteran experienced 
problems including dizziness in service, and that he had been 
assessed as having Meniere's disease by his family physician 
in 1945.  On examination, although the veteran was free of 
tinnitus, he was deaf in his left ear.  The veteran was 
administered an electronystagmograph, and the examination 
diagnosis implicated vestibular dysfunction "likely related 
to the previously diagnosed vestibular dysfunction".

As the latest item of evidence of record, a July 1998 
statement was submitted by a non-VA physician, Melvin E. 
Sigel, M.D., who indicated that he had reviewed clinical 
data, including service medical records, relating to the 
veteran from September 1942.  After noting that the veteran 
experienced dizzy spells on multiple occasions in service, 
Dr. Sigel opined that "it is as likely as not that" the 
veteran's inservice dizzy spells "could have been the 
onset" of his Meniere's disease.

In considering the veteran's claim for service connection for 
Meniere's disease, the Board concedes the veracity of the 
substance of his related contentions, i.e., that although 
Meniere's disease was not assessed until subsequent to 
service, service medical records do in fact document that the 
veteran experienced dizziness on a number of occasions.  
Notwithstanding the foregoing consideration, however, the 
Board is of the view, in light of the reasoning advanced 
hereinbelow, that service connection for Meniere's disease is 
not in order.  In this regard, the Board is fully cognizant 
that the above-cited opinion from Dr. Sigel clearly purports 
to temporally date the onset of the veteran's currently shown 
Meniere's disease to the episodes of dizziness the veteran 
experienced in service.  As pertinent to such above-quoted 
opinion, the Board would respectfully point out, as was 
observed in the above-cited December 1998 Joint Motion, that 
Dr. Sigel's use of cautious language (in couching his above-
quoted opinion with the use of the word 'could') does not 
necessarily, given the pertinent discussion by the Court in 
Lee v. Brown, 10 Vet. App. 336 (1997), render such opinion 
inconclusive or speculative.  However, a completely unrelated 
factor that clearly serves to render Dr. Sigel's above-cited 
opinion as being problematic is the fact that, 
notwithstanding his indication, which the Board does not 
question, that he had reviewed the record to include service 
medical evidence, his related opinion (indeed, his entire 
statement) is wholly silent for any recognition of the 
consideration that the veteran specifically indicated in 
service (as well, indeed, in his above-cited April 1997 
statement) that the onset of his episodes of dizziness dated 
from the 1930's, well before he entered service.  In this 
regard, the Court has observed, with crucial implication for 
this aspect of the appeal at bar, that a medical opinion 
lacks materiality to the extent it does not address 
documented pertinent pre-service problems experienced by a 
veteran.  See Elkins v. Brown, 5 Vet. App. 474 (1993) 
(private physician's opinion lacked materiality owing to the 
consideration that the physician did "not discuss the well-
documented pre-service problems of the" veteran).  The only 
remaining clinical evidence of record, finally, bearing on 
the onset/etiology of the veteran's Meniere's disease is the 
opinion of the VA examiner in March 1998, who was of the view 
that the veteran's 'vestibular dysfunction' (presumably 
Meniere's disease) was the same as the vestibular dysfunction 
'previously diagnosed', the latter apparently being in 
reference to the assessment of Meniere's disease rendered by 
Dr. Edwards in late 1945, more than two years after the 
veteran's separation from service.  

With respect to the 'continuity of symptomatology' provisions 
codified in 38 C.F.R. § 3.303(b), which the veteran's 
representative feels may bear on the appeal at bar, the Board 
would initially observe that such continuity requirement is 
only of bearing (in the context of this appeal) with respect 
to a "condition noted during service" (italics added).  
However, inasmuch as the veteran's Meniere's disease was 
first noted/assessed after service (i.e., in the November 
1945 statement from Dr. Edwards), the pertinent provisions of 
38 C.F.R. § 3.303(b) are not applicable to the appeal at bar.  
In asserting the foregoing, the Board would point out that 
while it is aware that the Court has indicated, with 
reference to 38 C.F.R. § 3.303(b), that a given condition 
might be "noted" in service in any of a variety of ways, it 
is nevertheless essential that the condition at issue have, 
by some means, been in fact "noted at the time the veteran 
was in service..." Savage v. Gober, 10 Vet. App. 488, 496 
(1997).

Finally, while the Board is cognizant that the provisions of 
38 U.S.C.A. § 1111 (which the veteran's representative also 
feels may apply to the instant appeal) bear on the standard 
for determining whether a condition potentially "aggravated 
by...service" (italics added) actually preexisted a claimant's 
entrance therein, these provisions are not applicable in the 
context of the appeal at bar, inasmuch as Meniere's disease 
was not shown (as noted in the preceding paragraph) until 
subsequent to the termination of the veteran's period of 
service.  

Given the foregoing observations, then, with Meniere's 
disease having been initially shown following the veteran's 
separation from service and with the lone item of evidence 
probative of present Meniere's disease of service origin 
(i.e., Dr. Sigel's statement) being compromised as to its 
materiality owing to the rationale (based on Elkins, supra) 
advanced above, the Board is of the view that the 
preponderance of the evidence is against the veteran's claim 
for service connection for Meniere's disease.  Service 
connection for Meniere's disease is, accordingly, denied.

In reaching the foregoing determination, the Board has 
carefully considered the statement submitted by the veteran's 
wife, wherein she indicates that, apparently coincident with 
his return home following service, the veteran experienced 
problems including vertigo and vomiting.  The Board fully 
acknowledges that the veteran's wife, notwithstanding her 
status as a lay person, is wholly competent to testify as to 
symptoms she has observed.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  To any extent she would purport, based on 
the symptoms she observed, to thereby give rise to an 
inference of Meniere's disease of service origin, however, 
her testimony is not competent to create such inference, 
inasmuch as the latter is a matter which requires medical 
expertise.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  


ORDER

Service connection for Meniere's disease is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

